Citation Nr: 0530254	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1988 to August 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in January 
2001, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
veteran's claim seeking entitlement to service connection for 
a cervical spine disability.  He responded by filing a timely 
Notice of Disagreement, and was sent a Statement of the Case 
by the RO.  He then filed a timely VA Form 9, perfecting his 
appeal of this issue.  

This appeal was originally presented to the Board in July 
2003, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.  

2.  The veteran has not presented competent evidence that his 
current disability of the cervical spine is related to active 
service or an incident therein.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters issued in March 2003 and 
February 2004; and the rating decisions, statement of the 
case (SOC), and supplemental statement of the case (SSOC), 
issued since 2001 to the present.  In addition, these 
documents provided the veteran with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  In this 
case, all identified and available evidence has been 
obtained, including all relevant treatment records and 
examination reports.  In this respect, the Board notes that 
all private medical treatment records made known to VA have 
been obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the Biloxi VA medical center, where he has received 
treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.  
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decisions, 
the SOC and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.  
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided (in January 2001) and 
appealed subsequent to VCAA enactment.  

Nonetheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial January 2001 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

The veteran seeks entitlement to service connection for a 
disability of the cervical spine.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2005).  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran contends onset of his cervical spine disability 
in June 1988, when he sustained a whiplash type injury of his 
neck in a motor vehicle accident.  According to the veteran, 
since he had just taken his military oath and was traveling 
with a military recruiter, he should be considered to have 
been on active military service at the time of this accident.  
The veteran is not shown to have actually entered active 
military service until October 6, 1988, according to his DD 
Form 214.  The term "active military service" includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).  The 
veteran is not shown to have been on active duty, active duty 
for training, or inactive duty training in June 1988 when he 
sustained injuries to his cervical spine in the 
aforementioned accident.  

The veteran's original treatment records following his injury 
indicate he sustained a whiplash-like injury resulting in 
stiffness of the neck with radiating pain into the shoulders.  
Private medical examination revealed diffuse muscle spasm in 
the paraspinal and trapezius muscles.  No motor or sensory 
deficits were observed.  Deep tendon reflexes were 2+ and 
symmetrical.  X-rays of the cervical spine revealed it to be 
within normal limits.  The final diagnosis was of a 
moderately severe cervical muscle strain and spasm, and use 
of a neck collar was recommended.  

According to the veteran's service medical records, he 
underwent service entrance medical examination in June 1988, 
at which time no abnormalities of the cervical spine were 
noted.  Shortly after his entrance into active military 
service in October 1988, he sought treatment for pain of the 
right shoulder and neck.  He had full range of motion of the 
neck and shoulder, and a muscle strain was diagnosed.  No 
service separation examination is of record.  However, 
although the veteran was separated from military service due 
to an unrelated injury to the fingers of his left hand, no 
chronic disability of the cervical spine was noted by the 
medical review board.  

Subsequent to military service, the veteran did not seek 
medical treatment for his neck or shoulders until April 1994, 
when he reported significant pain of the neck radiating into 
his left arm.  Onset of this pain was reported as one month 
ago.  A disc rupture of the cervical spine was eventually 
diagnosed, and the veteran underwent a surgical repair of the 
neck, performed by a private physician.  

He again sought private medical treatment for neck and 
shoulder pain, this time on the right, in December 1997.  A 
disc rupture was again diagnosed, and a second neck surgery 
was performed in March 1998.  He had good post-operative 
progress until approximately September 1998 when he had acute 
onset of neck and right arm pain while at work.  He again had 
surgical repair of his cervical spine at a private medical 
facility in January 1999, with good post-operative progress.  
The veteran continued, however, to experience pain of the 
cervical spine, and another spinal surgery was performed in 
October 2003.  Spinal stenosis of the cervical spine was 
diagnosed.  Cervical disc disease was also confirmed on VA 
outpatient treatment.

The veteran having submitted competent medical evidence, both 
VA and private, of a current disability of the cervical 
spine, the question before the Board is whether such a 
disability was incurred in or aggravated by active military 
service.  For the reasons to be discussed below, the Board 
finds the preponderance of the evidence is against a finding 
that the veteran's cervical spine disability either began or 
was aggravated by active military service, and his claim must 
therefore be denied.  

As noted above, the veteran asserts that his initial neck 
injury in June 1988 was during a period of active military 
service; however, he does not meet the definition of such 
service as defined by pertinent statute.  See 38 U.S.C.A. 
§ 101(24) (West 2002).  The Board also notes that even 
accepting the veteran's contentions, his injuries sustained 
in June 1988 appear to have been acute and transitory in 
nature.  X-rays taken at that time revealed no abnormality of 
the cervical spine, and the veteran sought only occasional 
medical treatment for neck pain during active military 
service.  Upon service separation in August 1990, the veteran 
did not report a neck disability at the time he sought other 
VA compensation benefits.  Medical treatment records do not 
reflect treatment of his neck until 1994, several years after 
service separation, when he reported neck pain of one month's 
duration.  At the time he initially sought treatment for his 
neck problem, he reported no history of a cervical spine 
disability incurred during or prior to military service.  
Thereafter, while the veteran has obtained comprehensive 
examination and treatment of his cervical spine, no examiner 
has suggested the onset of any spinal disability during 
military service, or aggravation of a disability therein.  

Based on the above, the Board finds no evidence that the 
veteran's current disabilities of the cervical spine were 
either incurred in military service, or pre-existed military 
service and were aggravated therein.  Because the evidence of 
record indicates onset of the veteran's cervical spine 
disabilities subsequent to service, service connection for a 
cervical spine disability must be denied.  

The veteran has himself suggested his current cervical spine 
disability is the result of an injury sustained during 
military service; however, as a layperson, his statements 
regarding medical diagnosis, causation, and etiology are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between any current cervical spine disability, and any in-
service disease or injury.  However, the U.S. Court of 
Appeals for the Federal Circuit has held that in order for a 
VA examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough." Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.

In conclusion, the Board finds no evidence that the veteran's 
current cervical spine disability began during military 
service, or was aggravated therein; therefore, the veteran's 
claim must be denied.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).




ORDER

Service connection for a cervical spine disability is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


